DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For example, the limitations “matching at least one of the one or more identified regions to one or more of the header cells, wherein each of the one or more matched header cells is semantically related to (i) all of the data cells inside the respective matched region, and (ii) none of the data cells outside of the respective matched region; and generating, based on said matching, an output describing one or more semantic relationships between at least a subset of the data cells and at least a subset of the header cells; and creating, for each of the multiple data cells within the given set of tabular data, and based on said processing, a tuple comprising semantic information that (1) is contained within one or more of the header cells and (i1) pertains to the data cell; wherein the steps are carried out by at least one computing device; identifying, based on the generated partial ordering, at least one of the one or more rectangular regions, wherein each of the at least one identified rectangular regions comprises at least one of the one or more data cells that are semantically related to at least one of the one or more header cells; creating, for each of the one or more data cells, and based on the at least one identified rectangular region, a tuple comprising semantic information that (1) is contained within the one or more header cells and (i1) pertains to the data cell; and outputting the created tuples to at least one user; wherein the steps are carried out by at least one computing device and identifying multiple semantically-related rectangular regions in a table, the table having header cells and data cells therein, wherein one or more of the identified semantically-related rectangular regions overlap each other within the table, and wherein each of the identified semantically-related rectangular regions include all of the data cells semantically-related to at least one of the header cells; for each of the data cells within the identified semantically-related rectangular regions, creating a tuple that includes semantic information (i) pertaining to the data cell and (ii) that appears in the table; and outputting the created tuples to at least one user” in claims 1, 14, 16, 18 and 20 are indefinite or unclear.

                                                 Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        










                                                        
                                                        



                                                          Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 27, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153